Citation Nr: 0740386	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  93-14 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right 
foot plantar warts with neuromas.

2.  Entitlement to a rating in excess of 20 percent for left 
foot plantar warts with neuromas.

3.  Entitlement to service connection for heel spurs, 
secondary to the veteran's service-connected plantar warts 
with neuromas.

4.  Entitlement to service connection for bilateral hallux 
valgus.

5.  Entitlement to service connection for degenerative joint 
disease (DJD) of the right foot.

6.  Entitlement to service connection for DJD of the left 
foot.

7.  Entitlement to service connection for a left knee 
disability. 

8.  Entitlement to a clothing allowance.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1947 to 
December 1949, and again from July 1953 to December 1957. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from November 1991, May 1993, and May 1995 rating decisions.

The veteran initially filed his claim for an increased rating 
for his plantar warts with neuromas in August 1988.  This 
claim was perfected to the Board who initially remanded the 
claim in May 1995, adding the additional foot issues of 
entitlement to service connection for bilateral hallux valgus 
and entitlement to service connection for degenerative joint 
disease of the feet bilaterally.  The Board denied the claim 
in November 2002; but the Court of Appeals for Veterans 
Claims (CAVC) vacated the decision in August 2003.  The claim 
has since been remanded by the Board and the Board recently 
held a hearing.  The case is now once again before the Board.

The May 1993 rating decision denied the veteran's claim of 
entitlement to service connection for a left knee disability.  
In December 2003 the Board remanded the claim, and it is now 
once again before the Board.

The May 1995 rating decision denied the veteran's application 
for a clothing allowance.  In December 2003 the Board 
remanded the claim, and it is now once again before the 
Board.

This case has been advanced on the docket on account of the 
veteran's age.


FINDINGS OF FACT


1.  The medical evidence demonstrates that the veteran's 
bilateral plantar warts with neurofibromas are characterized 
by pain and some limitation of mobility.
 
2.  The evidence fails to show that the veteran's bilateral 
plantar warts have caused either marked interference with 
employment or required repeated hospitalization, as to 
warrant consideration of extraschedular ratings higher than 
those currently assigned.

3.  The competent and probative evidence shows that the 
veteran's bilateral heel spurs are not related to the 
veteran's service-connected foot disabilities or otherwise 
related to service.

4.  The competent and probative evidence shows that the 
veteran's bilateral hallux valgus is not related to either 
his service-connected foot disabilities or to his time in 
service.

5.  The competent and probative evidence shows that 
degenerative joint disease of the veteran's feet is not 
related to the either his service-connected foot disabilities 
or to his time in service.

6.  The competent and probative evidence shows that the 
veteran's left knee disability was not caused by either his 
service-connected foot disabilities or to his time in 
service.

7.  The veteran is not service connected for a knee 
disability.    


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of the 20 percent 
extraschedular rating for plantar warts with neurofibroma of 
the right foot is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.10, 4.14, 4.20, 4.40, 
4.45, 4.71a, 4.118, Diagnostic Codes (DCs) 5284, 7804 (as in 
effect prior to and since 1988).  

2.  Criteria for a rating in excess of the 20 percent 
extraschedular rating for plantar warts with neurofibroma of 
the right left is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.10, 4.14, 4.20, 4.40, 
4.45, 4.71a, 4.118, Diagnostic Codes (DCs) 5284, 7804 (as in 
effect prior to and since 1988).  

3.  Bilateral heel spurs were not incurred or aggravated as a 
result of the veteran's military service or service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.310(a) (2007).

4.  Bilateral hallux valgus was not incurred or aggravated as 
a result of the veteran's military service or service-
connected disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2007).

5.  DJD of the feet was not incurred or aggravated as a 
result of the veteran's military service or service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.310(a) (2007).

6.   A left knee disability was not incurred or aggravated as 
a result of the veteran's military service or service-
connected disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2007).

7.  The criteria for entitlement to an annual clothing 
allowance are not met. 38 U.S.C.A. § 1162 (West 2002); 38 
C.F.R. § 3.810 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran's plantar warts were initially rated at 20 
percent for each foot under 38 C.F.R. § 4.71a, DC 5284.  
However, the RO determined that the veteran's feet would be 
more appropriately rated as plantar warts with neurofibromas 
under 38 C.F.R. § 4.118, DC 7804.  

During the course of the veteran's appeal, the regulations 
for rating disabilities of the skin were revised effective 
August 30, 2002.  67 Fed. Reg. 49,596 (July 31, 2002).  All 
applicable versions of the rating criteria will be 
considered, but the new criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.

At the time the veteran's claim was filed, ratings for scars 
in excess of 20 percent were only  available when a scar 
impacted the head, face, and neck (which is clearly not the 
case here); or when a third degree burn residuals exceeded an 
area of one-half of a square foot.  See 38 C.F.R. § 4.118, 
DCs 7800 and 7801.  

Under the old DC 7804, a 10 percent rating was assigned when 
scars were superficial, tender, and painful on objective 
demonstration.  The revision only changed the rating criteria 
slightly, and DC 7804 now assigns a 10 percent rating when a 
scar is superficial (meaning not associated with underlying 
soft tissue damage) and painful on examination.  The 10 
percent rating is the maximum schedular rating available 
under DC 7804 using either the old or the revised rating 
criteria.

Nevertheless, in May 1998, the director of compensation and 
pension (C&P) approved the assignment of an extraschedular 
rating of 20 percent for each of the veteran's feet, 
concluding that the veteran's bilateral plantar warts with 
neurofibromas caused extremely painful calluses, antalgic 
gait, and continuing need for monthly treatment to debride 
the calluses.  This determination was made based on an RO 
letter that described the condition of the veteran's service-
connected foot disabilities.

The evidence of record shows that the current condition of 
the veteran's service-connected foot disabilities is similar 
to its condition at the time of the Director of C&P's 
determination to award extraschedular consideration.

VA treatment records have been reviewed from throughout the 
course of the veteran's appeal, as have numerous VA 
examination reports.  However, the evidence fails to show 
that a higher rating is warranted.

Treatment records show that the veteran continues to need 
debridement of the calluses on his feet, and he continues to 
walk with an antalgic gait.  The veteran testified before the 
RO in June 1992 that he had sharp stinging pains in both of 
his feet and in both legs, which caused him to walk with a 
limp.  The veteran indicated that the pain created a 
considerable employment handicap.  The veteran stated that 
each month he would go to VA and have the callosities on his 
feet trimmed off.  The veteran indicated that he could only 
walk a single block before triggering foot pain.  
Nevertheless, the veteran indicated that he was currently 
employed at the Navy Supply Depot in Philadelphia as a clerk, 
although he reported generally losing between 3 and 6 days a 
month on account of his treatment needs.  

During the pendency of the veteran's appeal, he retired from 
the workforce.

At a VA examination in August 1995, the veteran reported 
having a gait disturbance over the years as a result of his 
feet.  The examiner noted calluses bilaterally and observed 
that the veteran walked with a slow, everted gait.

At a VA examination in 1997, the veteran complained of 
developing thick calluses, which caused severe pain and 
forced him to alter his gait; and the VA examiner found 
several lesions that were extremely painful to touch.  At a 
VA examination in December 1997, the veteran again complained 
of pain in his feet.

At a VA examination in September 1999, the examiner indicated 
that the veteran had painful, tender callosities on the soles 
of his feet.  The veteran was able to bear weight, but 
walking caused worsening pain.

The veteran underwent a VA examination in February 2006 at 
which he denied any weakness, stiffness, swelling, easy 
fatigability or lack of endurance.  The veteran indicated 
that the pain was worse with standing.  The veteran reported 
using different orthotics devices over the years and he 
stated that he currently uses an insert in both shoes that 
was having good effectiveness without any side effects.  The 
orthotics reduced the veteran's foot pain, and the examiner 
noted that the veteran's foot pain did not prevent him from 
performing his activities of daily living.  The examiner 
indicated that no plantar warts were visible at the 
examination as they had been shaved by the veteran's 
podiatrist, but the veteran did have several sensitive areas 
in his forefeet from the neurofibromas.  Nevertheless, the 
veteran indicated that shaving of the calluses decreased his 
symptoms.  The examiner indicated that the veteran's gait was 
normal.  The examiner stated that as expected with a 
condition such as the veteran's, the presence and severity of 
the plantar warts and neurofibromas waxed and waned.  
Nevertheless, the examiner found that repetitive exercise of 
the veteran's feet did not increase his pain, weakness, 
fatigue, or change the range of motion.   

Shaving the veteran's calluses and the use of orthotics was 
noted to improve the veteran's condition and decrease his 
symptoms, to the point where the examiner found the veteran's 
gait to be normal.  As such, an extraschedular rating in 
excess of the 20 percent which has already been awarded on an 
extraschedular basis for the veteran's foot symptomatology is 
not warranted by the medical evidence of record. 

Although scar ratings can be assigned in conjunction with 
orthopedic ratings; in this case, an extraschedular rating 
was authorized specifically because of the pain and altered 
gait which were caused by the plantar warts with neuromas.  
As such, these orthopedic impairments are compensated for 
expressly by the extraschedular rating; and therefore the 
assignment of an additional rating for orthopedic 
manifestations from any scars would be considered pyramiding, 
which is prohibited by regulation.  See 38 C.F.R. § 4.14.  
Nevertheless, the other rating codes will be considered to 
determine if they show a higher rating is warranted.

The veteran's most recent schedular rating was 20 percent for 
the bilateral foot disability under 38 C.F.R. § 4.71a, DC 
5284, which provides a 20 percent rating for a moderately 
severe foot injury and a 30 percent rating for a severe foot 
injury.  

While it was noted at the veteran's VA examination in January 
1997 that the veteran's calluses caused severe pain which 
resulted in an altered gait, subsequent medical evidence 
demonstrates that the veteran's feet improved with 
debridement and the use of orthotics.  For example, at his VA 
examination in February 2006, the examiner noted that the 
veteran's orthotics gave him good effectiveness with no side 
effects; and the examiner also indicated that a recent 
shaving of the veteran's plantar warts had provided improved 
relief.  Additionally, the examiner indicated that while the 
veteran had pain while ambulating, it was improved by the 
orthotics and the pain did not prevent the veteran from 
performing any of his activities of daily living.  

Treatment records and examination reports have been reviewed, 
and while the veteran occasionally complains of severe pain, 
the objective medical evidence tends to show that the veteran 
has responded well to debridement and orthotic devices.  As 
such, the evidence of record fails to show that a rating of 
severe foot injury is warranted under DC 5284.

The Board has also considered whether a separate rating 
should be assigned for nerve impairment; as the veteran 
testified in May 2001 (among other places) that he believed 
he had nerve damage in his feet.  Nevertheless, the veteran 
is not medically qualified to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  As such, his opinion is insufficient to 
diagnosis nerve damage.  Furthermore, it was determined that 
the veteran had dorsalis pedis pulses of 2+ (normal) 
bilaterally at his VA examination in February 2006; and no 
nerve disability was identified.  As such, a rating under one 
on the rating codes for nerve impairment is not warranted.

Based on the medical evidence and the veteran's assertions, 
his plantar warts/neurofibromas are primarily productive of 
pain, which in turn limits the functional ability of his feet 
and results in altered gait apparently to minimize pressure 
on the affected parts of his feet.  However, it was reported 
that he has refused any surgical intervention, and he has 
other foot pathology in addition to his service-connected 
lesions.  Inasmuch as metatarsalgia/anterior Morton's 
disease, which also is manifested by foot pain, warrants only 
one 10 percent rating even when both feet are involved, the 
extraschedular ratings of 20 percent for each foot currently 
in effect contemplates any rating under these codes.  
Further, since the 20 percent ratings exceed the maximum 
under the applicable codes, any additional functional 
limitation during flare-ups or related symptoms are likewise 
encompassed by the current ratings.  

As to whether the veteran should have even higher 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1), his 
plantar lesions are not shown to have resulted in frequent or 
repeated hospitalizations.  Additionally, the evidence 
indicates that prior to the early 1980s he worked in manual 
labor as a carpenter and that after the severity of his 
plantar lesions increased, he was able to obtain work as a 
clerk for the U. S. Navy.  The veteran has claimed that his 
plantar lesions limited his mobility at work and that the 
pain has interfered with his ability to concentrate.  He also 
noted that he lost up to six days of work a month for medical 
appointments.  However, the current ratings, which are based 
on an unusual disability picture and combine to 40 percent, 
contemplate significant industrial impairment, including 
absences from work for medical appointments.  Furthermore, 
while the veteran is now retired, the VA examiner indicated 
in February 2006 that despite the veteran's foot pain, he was 
still able to perform his regular activities of daily living.  
Thus, the Board finds no basis for higher ratings under 38 
C.F.R. § 3.321(b)(1).

Based on the above analysis, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 20 percent for either foot based on plantar warts with 
neuromas, and the veteran's claim is therefore denied.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. § 3.310(a).

Heel spurs 

The veteran's service medical records do not indicate any 
treatment or diagnosis of heel spurs (although the records do 
show the diagnoses of other foot disabilities such as pes 
planus and plantar warts). A comprehensive physical 
examination in August 1947 found the veteran's 
musculoskeletal system to be normal, and no findings of any 
specific foot disorder in regard to his feet.  All his other 
military physical examination reports do not note any other 
deformities of his feet.  

VA examinations in December 1958 and January 1975 failed to 
note the presence of any heel spurs; and the first medical 
evidence of heel spurs was decades after service, as x-rays 
of the veteran's feet taken in the early 1990s showed heel 
spurs.  

At a VA orthopedic examination in December 1997 it was 
reported that x-rays of the feet had shown "hammertoeing" 
with mild hallux valgus with minimal spurring of the ankles; 
and the examiner, when asked whether either the arthritis of 
the feet or the heel spurs were either caused by or related 
to the veteran's service-connected plantar warts, indicated 
that the age consistent changes in the veteran's feet were 
not remarkable for any degenerative joint disease that would 
be related to his service-connected foot disabilities.

While the evidence does establish that the veteran developed 
heel spurs in his feet many years after his separation from 
the military, the probative medical evidence does not link 
this abnormality to his military service or any service-
connected disability. 

Furthermore, the veteran has not suggested that the heel 
spurs were related.  Rather his initial claim in 1988 only 
requested an increase in his service-connected foot 
disabilities.  While heel spurs were noted in passing at the 
veteran's two hearings before the RO, and his one hearing 
before the Board, the veteran has not explicitly asserted a 
relationship between his heel spurs and either his time in 
service or his service connected plantar warts.

Based on the above analysis, the Board finds that the 
preponderance of the competent and probative evidence is 
against the claim.  The evidence shows that the veteran's 
heel spurs did not develop until many years after his 
separation from military service and were not caused or 
permanently worsened by his service-connected disabilities.  
Without competent evidence of medical nexus, service 
connection for bilateral heel spurs is denied.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the most probative 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Bilateral hallux valgus

The veteran's service medical records do not indicate any 
treatment or diagnosis of hallux valgus.  A comprehensive 
physical examination in August 1947 found the veteran's 
musculoskeletal system to be normal, and no findings of any 
specific foot disorder in regard to his feet.  

VA examinations in December 1958 and January 1975 failed to 
note the presence of any hallux valgus; and the first medical 
evidence of hallux valgus was decades after service.  X-rays 
taken in August 1995 show hallux valgus with no significant 
degenerative changes.  The veteran was also noted to have 
hallux valgus at his January 1997 VA examination, but the 
examiner failed to express an opinion as to whether the 
hallux valgus was related to his service connected plantar 
warts.  In December 1997, a VA examiner again noted the 
presence of mild hallux valgus, but once again no opinion was 
expressed as to the etiology of the hallux valgus.

As no opinion had been provided as to the etiology of the 
veteran's hallux valgus, another VA examination was provided 
in February 2006.  The examiner indicated that the veteran 
had a very minor hallux valgus on the first 
metatarsophalangeal joint in both feet.  However, the 
examiner opined that it was not as likely as not that the 
hallux valgus was related to the veteran's plantar warts with 
neurofibromas, indicating that the hallux valgus was most 
likely due to the veteran's natural history, (understood to 
mean the aging process).

While the veteran has complained about the overall condition 
of his feet at his various hearings, he has not specifically 
alleged that his hallux valgus was caused by either his time 
in service or his service connected foot disabilities.  
Similarly VA treatment records have been reviewed; but, while 
they show the presence of bilateral hallux valgus, they do 
not contain any opinions as to its etiology.

Given that the only medical opinion of record found that the 
veteran's bilateral hallux valgus was not the result of 
either his time in service or his service connected foot 
disabilities, the criteria for service connection have not 
been met, and the veteran's claim is denied.

DJD of the feet

The veteran's service medical records do not indicate the 
presence of any DJD in the veteran's feet, and none was found 
at VA examinations in December 1958 and January 1975.

X-rays have demonstrated that the veteran has arthritis in 
his feet.  For example,
X-rays of the veteran's feet from July 1992 reveal some 
degenerative changes in both feet; and x-rays of the 
veteran's left foot in December 2005 showed pronounced 
degenerative changes involving mostly the talonavicular 
joint, and minimal osteoarthritic changes in the foot.  

The veteran has asserted that the arthritis is a result of 
his service-connected plantar warts; and he alleged in a May 
1995 statement that the VA doctor who had treated him from 
1958 to 1982 had told him that his service connected foot 
problems had caused the DJD to develop in his feet.  
Nevertheless, the actual treatment records do not reveal such 
a nexus opinion.  There is one notation of degenerative 
arthritis in those records but the specific joint is not 
identified and it is not attributed to gait impairment or to 
the service-connected foot disability.  The veteran has 
acknowledged that this physician is now deceased so 
clarification of the claimed statement can not be obtained, 
and what a doctor purportedly told a patient does not 
constitute competent medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Similarly, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, the veteran is not medically qualified 
to provide an opinion as to the etiology of the DJD in his 
feet.

While the veteran believes that his service connected foot 
disabilities have caused the DJD in his feet, the medical 
evidence of record fails to support such a conclusion.  X-
rays of the veteran's feet in 1992 revealed some degenerative 
changes in both feet, but the doctor indicated that the 
changes were consistent with old trauma or with chronic 
microtrauma.  Additionally, in a December 1992 addendum to a 
July 1992 VA examination report, a VA examiner indicated that 
while the veteran did have DJD in his knees and feet, there 
was no definite causes and effect.

At a VA examination in December 1997, the examiner indicated 
that the x-rays and examination of the veteran's feet failed 
to show DJD that was out of the realm of normal for his age 
and condition; and the examiner did not associate the DJD of 
the feet in anyway with either the veteran's time in service 
or with his service-connected plantar warts/neurofibromas.

The veteran underwent a VA examination in February 2006 at 
which the examiner noted that the veteran had bilateral DJD 
in his midfoot with areas of osteopenia which was age 
appropriate; and he made no statement to suggest that the 
veteran's DJD in his feet was related to his service-
connected foot disabilities.

Thus, while the evidence does establish that the veteran 
developed DJD in his feet many years after his separation 
from the military, the probative medical evidence does not 
link these abnormalities to his military service or to any 
service-connected disability.  The July 1992 radiology report 
is insufficient to link the term "trauma" to the veteran's 
service-connected disorders.  Subsequent opinions sought to 
clarify this issue indicate that there is no nexus between 
the veteran's DJD in his feet and his service-connected 
disability.

As such, the criteria for service connection have not been 
met, and the veteran's claim of entitlement to service 
connection for DJD of the feet is denied.




Left knee disability

The veteran testified before the RO in June 1992 (and 
subsequently before the Board in 2006) that he believed his 
service-connected foot disabilities caused him to walk with a 
limp which in turn caused him to develop a left knee 
disability (namely arthritis).  When asked how his feet 
affected his knees, the veteran indicated that he could not 
straighten his leg to walk like a normal person, because of 
the pain.  The veteran stated that a doctor had told him that 
his knee problem was a result of his alternating gait.  The 
veteran indicated that he had been getting treatment for his 
knees for roughly two years at that point.

The medical evidence clearly demonstrates the presence of 
arthritis in the veteran's left knee which required a total 
knee replacement surgery in 2005 (as shown by private 
treatment records from Dr. Israelite).  However, the totality 
of the evidence fails to make it as likely as not that the 
veteran's knee disability was caused by his service-connected 
foot disabilities.

Treatment records from the late 1970s indicate that the 
veteran walked with a limp and one record from 1978 indicated 
that the veteran walked with a compensatory gait.  
Nevertheless, the veteran's treatment records fail to 
explicitly link his altered gait to his service connected 
foot disability.

The veteran underwent a VA examination in July 1992 at which 
the examiner reported that the veteran's claims file was not 
made available, but from history the examiner suggested that 
it was likely that the veteran's knee pain was related to his 
foot problems.  However, x-rays of the feet were taken that 
month which revealed some degenerative changes in both feet 
that the doctor indicated was consistent with old trauma or 
with chronic microtrauma; and, in a December 1992 addendum to 
the July VA examination report, the examiner changed his 
opinion, indicating that after another examination of the 
veteran and a review of his x-ray reprints it was impossible 
to determine whether the veteran's foot problems (plantar 
warts) were responsible for his knee problems.  The examiner 
explained that the veteran did have DJD in his knees and 
feet, but he found no definite causes and effect.

In November 1994, a VA doctor wrote a letter indicating that 
the veteran had developed arthritis which could have 
developed over time due to the veteran compensating his gait 
pattern to avoid pressure being placed on his foot lesions.  
She also conducted a VA examination in January 1997 at which 
she indicated that the veteran was forced to alter his gait 
to relieve pain from the pressure of his foot lesions; and 
theorized that this alteration in gait could affect joints 
proximal to that including the ankles, knees, and hips.

However, "could be" in the context of a medical opinion is 
the same as "could not be" and therefore the doctor 
statement is too speculative to provide the requisite nexus.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The veteran has continued to assert that his left knee 
disability is secondary to his service-connected foot 
disabilities; however, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, the 
veteran's opinion is insufficient to provide the requisite 
nexus between his left knee disability and his service-
connected disabilities.  

At a VA examination in December 1997, the examiner indicated 
that the veteran's gait was impacted by his service-connected 
foot disabilities; however, the examiner observed that amount 
of degenerative disease in the veteran's left knee was not 
uncommon for a man of the veteran's age, and he therefore 
concluded that he could not say that his foot condition 
directly contributed to his DJD in the knee.  The examiner 
conceded that it was conceivable that there may have been 
some contributory degeneration from the altered gait 
mechanics. 

The veteran submitted a number of private treatment records 
from Dr. Israelite and Dr. Nolan describing the condition of 
his left knee, as well as his knee replacement surgery.  
However, neither doctor expressed an opinion as to the 
etiology of the veteran's left knee arthritis.

The veteran underwent a VA examination in February 2006 at 
which the veteran noted moderate pain in his left knee.  The 
examiner, having reviewed the veteran's claims file which 
included the opinions referenced above, noted that the 
veteran had a long history of degenerative joint disease in 
his left knee, secondary to a varus alignment.  The veteran 
reported wearing a knee brace for years, and he recently had 
a knee arthroplasty performed.  The examiner, having reviewed 
the veteran's claims file and examined the veteran, opined 
that it was less likely than not that the veteran's left knee 
disability was related to either his time in service or to 
his plantar warts and neurofibromas, indicating that the knee 
disability was likely due to the veteran's natural 
history/aging process.

While one doctor suggested that it was possible for an 
altered gait to cause knee problems; several other doctors 
have specifically evaluated the veteran's DJD in his left 
knee and found that it was less likely than not that the left 
knee arthritis was caused by the veteran's service connected 
foot disabilities.  It is also noted that these doctors had 
an opportunity to review the opinion indicating the possible 
link; but they nevertheless reached their conclusions that it 
was less likely than not related.  As such, the preponderance 
of evidence is against the veteran's claim, and her claim is 
therefore denied.

Clothing allowance

The veteran testified that he was wearing special orthotics 
on his feet which is why he wanted a clothing allowance.  On 
his applications for annual clothing allowance (VA Form 21-
8678) filed in January and May of 1995, the veteran indicated 
that his use of the Montana knee brace as a result of the 
osteoarthritis in his left knee was the reason he required a 
clothing allowance.

The provisions of 38 U.S.C.A. § 1162, which govern the 
payment of clothing allowances by VA, stipulate that such 
allowance shall be paid on a yearly basis to a veteran who, 
because of a service-connected disability, wears or uses a 
prosthetic or orthopedic appliance (including a wheelchair) 
that the Secretary determines tends to wear out or tear the 
veteran's clothing.  See also 38 C.F.R. § 3.810(a).

The veteran is currently service connected for plantar warts 
and for a scar on his left thigh.  He is specifically not 
service connected for a disability involving his left knee 
(and a claim for service connection for a left knee 
disability is denied by this decision).  

While wearing the knee brace may affect his clothing, the 
regulations mandate that it be a service connected disability 
that causes the wear.  As the veteran is not service 
connected for a knee disability, the criteria for an award of 
a clothing allowance have not been met, and the veteran's 
claim is therefore denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by letters 
dated in August 2004 and June 2005, which informed the 
veteran of all four elements required by the Pelegrini II 
Court as stated above.  Additionally, a letter in May 2006 
provided the veteran with information on how disability 
ratings and effective dates are calculated.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at two RO hearings, as 
well as at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 20 percent for right foot plantar warts 
with neuromas is denied.

A rating in excess of 20 percent for left foot plantar warts 
with neuromas is denied.

Service connection for a left knee disability is denied.

Service connection for bilateral hallux valgus is denied.

Service connection for degenerative joint disease of the 
right foot is denied.

Service connection for degenerative joint disease of the left 
foot is denied.

Service connection for heel spurs is denied.

An annual clothing allowance is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


